Title: To James Madison from William Eaton, 12 September 1802 (Abstract)
From: Eaton, William
To: Madison, James


12 September 1802, Tunis. Has suggested in former communications that “when these regencies prevail on a tributary national Agent to state a demand to his Gov. they raise an assumpsit on this compliance. I have consequently been uniform in refusing to state their demands. Steady to this resolution I now refuse to write for a thirtysix gun frigate.” The bey decided to write demanding the ship himself but requested that “I should make a form of the letter which he would send the President under his signature.” Has refused.
In a 29 Aug. conversation at the palace, tried to discourage this demand by pointing to “our late delivery of regalia” and the terms of U.S. treaty with Tunis. “I asked the minister, If he was not ashamed to make the demand after having received such valuable presents from the UStates, and so lately? He answered in substance—‘The presents already received were mere peace stipulations, which ought to have been delivered years ago.… It is six years since your peace negociation was begun. We expected full payment in a year. You came out with nothing.… You have made us no consideration for this forbearance.… We shall expect a different answer to this request. His Excellency, my master, is a man of great forbearance; but he knows what steps to take with the nations who exhaust his patience with illusive expressions of friendship—as you have learnt from the Danes, Spaniards, and others.… We shall expect therefore that you will give us your influence to obtain us a frigate.… And should a rupture happen and [the president] be made acquainted with your neglect of duty, he must impute the cause to you alone!’ To which I answered—Let the Bey write the President. He can undoubtedly state his pretensions with more perspicuity than I can.”
At the palace on 2 Sept. the demand was repeated to Eaton’s dragoman who replied that Eaton would not write either directly or indirectly. “The Minister said ‘It is what all the tributary Consuls do—and the American is in an error if he thinks to break our established customs!’” Eaton met with the minister on 4 Sept. when the latter again demanded, “in an imperious tone,” a form of a letter to the president. “I asked again on what pretext he founded his claim for a frigate and why he so strenuously insisted on my forming the letter? … Said he—‘We must have this expression of friendship, as you have given the Dey of Algiers. My master … don’t know what stile would be agreeable to your master. You therefore must form the letter … to insure our object.’” Eaton continued to refuse, offering to send the letter if the bey wrote. “‘He will write,’ said the Minister, irritated,… And ordered the Dragoman to come on the 7th. and receive the letter ‘Which’ said he to me ‘you will send off by your Ship express!’” Eaton eventually received the enclosed letter, marked D, on 10 Sept. “There can be little doubt that this demand of the Bey has for its object a pretext of rupture, in case circumstances should encourage his hope of plunder or of greater concessions. He certainly cannot be stupid enough to suppose it will be yielded him. He is penetrating and subtile as he is avaricious;… witness the surprize of the Danes in 1800.… He certainly starved Mahamet Bashaw out of his kingdom to force him into the hands of his brother. I once thought him partial to the exile,… but state policy has outweighed individual attachment. These regencies, though always jealous of and freequently bickering with each other, are one in principle, interest and pursuit; and, of course, either openly or covertly allied in their measures against the Christian nations who furnish them tribute or booty. We find that their arrogance increases in proportion to the moderation of the nations they dare insult.” The bey is angered by Eaton’s refusal to grant passports to Tripoli for Tunisian merchantmen, although for all the good the blockade has done, he might as well have consented.
On 5 Sept. the Constellation arrived off Tunis and Eaton received the enclosed letter, marked A, “from which it will appear that the coast of Tripoli is now totally abandoned by our ships of war. Thus ends the expedition of 1802!” Agrees with Captain Murray that “to keep up the blockade, in the manner it has been kept up, is of no avail” but thinks Murray’s abandonment of the coast goes too far. “The circumstance however furnishes additional evidence of the accuracy of my uniform opinion that our present mode of warfare is not sufficiently energetic. The idea of ‘giving security to our trade by frequent convoy’ will be found as unavailing as the blockade. Our merchantmen, impatient of long delay, will hazard themselves at sea; and the enemy, finding no impediment before his port, will become more enterprizing.” The expense of this measure would be great and last indefinitely. “Would it not be more safe and less expensive to buy a peace? … But are the Government and people of the UStates prepared for this abasement!”
On 8 Sept. the Constellation appeared again. The following day the bey sent Eaton a message: “‘Tell the American Consul I will not suffer the ships of war of his nation to cruise in my harbor. If they enter here they shall anchor, their commanders come ashore, according to custom let me know their object and their wants—and pay me and the neutrality of my port the respect due to a sovereign!’ I returned the message ‘Tell the Bey … when he will pay our ships of war the same respect as those of other nations in amity I will … be responsible that the civilities shall be reciprocated. But so long as he refuses the usual salute to our flag, and with holds the customary present of provisions to our ships of war, as has hitherto been the case, if he expects gratuitous compliments he must be disappointed.… In the mean time our ships of war would cruise on his coast and look into his ports whenever circumstances rendered it expedient.’”
States that “on delivery of the regalia from London last spring I proposed some alterations in the treaty; particularly the articles of duty and salutes” but the dey said he was “satisfied with the treaty as it is.” The minister added that if the treaty was renewed, more “peace presents” would be expected. Notes that commercial prospects have changed in the last year, as the French “are binding these regencies to conditions which will secure to themselves the exclusive Commerce of this Country.” The French pay 3 percent on imports; Americans by treaty pay 10 percent. “This however is not a very weighty matter: the commerce of the UStates with this country will never be likely to become an object: These people flatter themselves of profiting of our commercial enterprizes on easier terms.”
Encloses triplicate copy of 18 Aug. letter from Murray, marked B, the original of which he received 2 Sept., “by which it will appear that notwithstanding he differed much with regard to my ideas on the project with Mahamet Bashaw when at Gibraltar, he has at length come into the General measure and taken the most direct steps to defeat the object.” Asserts that all his efforts have gone to prevent the pasha from going to Derna; yet Murray has offered to take him there in the Constellation. “It is singular that the Capn. should not have apprehended that the circumstance alone of the Bashaw’s going to that place in an enemy’s frigate would excite a just suspicion of treachery!” Besides, Derna is a fortified town and the frigate would have been seized in port. If the pasha proceeds to Derna “he will certainly be put to death.” The captain’s letter is “evidence of a conviction of the error of his judgement, passed on this measure at Gibraltar,” but his compliment of “respect for my unwearied zeal to serve my Country is not sufficient indemnity” for the injury caused by the mistake.
Also encloses depositions, marked C, taken two days after receiving Murray’s letter of 18 Aug. “They place his declarations relative to taking the Gloria’s men in a doubtful point of view.”
Observes that since Murray’s arrival in the Mediterranean “he has taken steps tending to defeat measures calculated to distress the enemy and effect an honorable and secure peace to the UStates; countenanced conduct tending to encourage sedition and mutiny in the merchant vessels of the UStates; neglected his duty in suffering all vessels to pass unvisited from Gibraltar to this place; and finally abandoned his post before the enemy without orders, and thereby left the coast clear for the departure of cruisers of any force and for the entry of all prizes they may make, to the disgrace of the arms and prejudice of the interests of the UStates.” Makes these points to show that the U.S. needs more commanders like Truxtun, Shaw, and Sterett, whom Murray refers to as “mad-men.” When the U.S. squadron first appeared, the enemy’s naval force was at sea, their shore defenses in disrepair, and “scarcely a sentinel on their ramparts,” but Commodore Dale did not take advantage of the situation and the occasion was lost. Then the project to capture the Tripolitan admiral failed, and the U.S. warships abandoned the coast. Next, the “strategem” of using the pasha’s brother was resorted to. “But this project is finally lost also. It has been sacrificed to a punctilio—or disconcerted through weakness.”
“During these transactions the enemy has gained more than a year to strengthen himself at home—to attach allies to his cause abroad—and to fortify his arrogance by capture of our citizens! And what have we acquired? National contempt! We must now, as it were, begin the war anew.… Or we must subscribe to a peace which will entail on posterity eternal humiliation and unlimited pecuniary sacrifices.”
On 28 Aug. four French warships arrived at Tunis from Algiers, having settled their differences with Algiers “à l’amiable!” However “humbled by the french,” the dey “is left intire in all his resourses to humble smaller nations.” On 31 Aug. the French admiral and suite presented the bey with a gold saber studded with diamonds worth about $2,160. The same day the bey proclaimed “That no turk insult a Frenchman on pain of death!” Four Turkish armed watchmen were condemned for trying to arrest a number of French officers in the streets the evening of the same day; they were reprieved through the intervention of the admiral. “When shall we see these distinctions paid to an American squadron!”
The French mission’s object is not yet clear. It is rumored that the French demand an indemnity for ships captured at Tunis by the British on 9 Mar. 1796 and the liberation of 150 Sardinian slaves, “descendants from Piedmont.” “Whatever is demanded will be yielded.… But a most important article of this convention, as it effects us, is that the flag of the Italian and Ligurian republics shall be free! I am told the same article is yielded to by Algiers. This deprives the regencies of a grand source of plunder.”
The Danes have renewed their peace with Tripoli for $20,000 and an annual payment of $5,000. A stipulation of the convention, according to the enclosed letters from Nissen of 16 and 24 Aug., is that the Danish consul “shall not interfere in the American affairs.” This contradicts the assurances given by the king of Denmark through an 11 July 1801 letter from the board of Barbary affairs in Copenhagen, a copy of which Eaton forwarded to the State Department. “The same document shows that this is a project concerted with a view of placing the affairs of the UStates at Tripoli under the influence of an Algerine Jew and a Spaniard! … I believe there can be no doubt that the Jews at Algiers influenced the rupture with Tripoli with a view of getting Mr. Cathcart out of the Country.… Both Farfarra and DeSouza (the Spaniard) are known enemies to Mr. Cathcart. How long will Government suffer foreigners, whose interests are so much opposed to those of the UStates as these, to intermeddle with our affairs?”
The bey expects the Gloria to be sent to the U.S. with his letter, but Eaton will send the ship to Leghorn for sale. Has instructed Captain Bounds to proceed directly to the U.S. and deliver the bey’s letter. “I really do not know what measures to adopt to meet the exactions, importunities and arrogance of these people. If my resistance should influence a rupture I am apprehensive I may incur the disapprobation of my country. If I should yield to their instances I am conscious I should merit it.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy and copies of enclosures (CSmH). Tr of enclosure (DNA: RG, Transcribed Reports of the Committee on Claims, 8th Cong., 2d sess. through 11th Cong., 3d sess., 3:307-309 [8C-A1]). RC 10 pp.; docketed by Wagner as received 18 Mar. Extract from letterbook copy printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:271–73. Enclosures are copies of (A) Alexander Murray to Eaton, 5 Sept. 1802, stating that he had given up the blockade of Tripoli and was proceeding to Naples and Leghorn (2 pp.; for another copy, see ibid., 2:266); (B) Murray to Eaton, 18 Aug. 1802, objecting to comments about him and the ship Gloria made by Eaton in a letter of 11 July but praising Eaton’s efforts, reporting on naval action at Tripoli, and informing Eaton that he “had a communication with the Legal Bashaw of Tripoli, & offered to take him to Derne, & to aid him in any measures he chose to pursue, but he thinks it will be more to our advantage, as well as his, to go there in an English Brig that he hath Chartered & to try what force he can raise there, in as private a manner, as possible” (3 pp.; for another copy, see ibid., 2:238–39); (C) depositions dated 4 Sept. 1802 by Capt. Joseph Bounds, mate Michael McKee, and seamen John Waller and William Martin of the Gloria, testifying to the actions of Murray in regard to the ship (4 pp.), and a certification by George G. Coffin and Charles Wadsworth, 22 Aug. 1802, signifying their support of Eaton’s plan and his enlistment of the Gloria (3 pp.; not in CSmH; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, p. 330); (D) the bey of Tunis to the president of the U.S., 8 Sept. 1802, expressing his pleasure at the stores and jewels sent by the U.S. to confirm the peace with Tunis and asking for an additional present of a thirty-six-gun frigate (2 pp.; in French; translation printed ibid., p. 331); Nissen to Eaton, 16 Aug. 1802, reporting that the American prisoners were being taken care of but that the pasha had made it an article of his convention with Denmark that Nissen was not to interfere in any nation’s business but his own (4 pp.); and Nissen to Eaton, 24 Aug. 1802, announcing that the pasha was sending peace overtures to O’Brien at Algiers through the dey (1 p.).



   
   A full transcription of this document has been added to the digital edition.

